16-2019-CA-001956-XXXX-MA

Case 3:19-cv-00439-PDB Document3 Filed 04/18/19 Page 1 of 14 Pagell@47_[F

Filing # 86378791 E-Filed 03/14/2019 11:19:59 AM

IN THE CIRCUIT COURT FOR THE FOURTH JUDICIAL

CIRCUIT IN AND FOR DUVAL COUNTY, FLORIDA
CIVIL DIVISION

GREG SWINDELL,

Plaintiff,

VS. Case No::

MEDICAL DEPOT, INC.. d/b/a

DRIVE DEVILBISS HEALTHCARE, LLC a
foreign corporation,

and APRIA HEALTHCARE, LLC

a foreign corporation,

Defendants.
/

COMPLAINT

Plaintiff, GREG SWINDELL, ("SWINDELL") by and through his undersigned

counsel, sues Defendants, MEDICAL DEPOT, INC. d/b/a DEVILBISS HEALTHCARE, LLC

("DEVILBISS") and APRIA HEALTHCARE, LLC (“APRIA”.) and states. as
follows:

ALLEGATIONS COMMON TO ALL
COUNTS

1. This is an action for personal injury claiming damages:in excess of the jurisdictional

limits of this Court of fifteen thousand dollars ($15,000), exclusive of costs and interest. All actions

material.and relevant to this litigation occurred in Duval County, Florida.

2. This action arises from injuries sustained’ by the Plaintiff, SWINDELL, as the

result of the defective failure of a kneé walker. The product which failed and which caused injury

to SWINDELL is known as Drive Medical DV8 (hereinafter "Knee Walker" or

ACCEPTED: DUVAL COUNTY, RONNIE FUSSELL, CLERK, 03/14/2019 02:03:54 PM
Case 3:19-cv-00439-PDB Document3 Filed 04/18/19 Page 2 of 14 PagelD 48

"Product") which was designed, manufactured, assembled and marketed by Defendants,
DEVILBISS and APRIA.

3. At all times material SWINDELL resided in Jacksonville, Florida, which is
located in Duval County, Florida. Venue is proper in Duval County, Florida, because this cause of
action accrued there due to the failure of the Knee Walker occurring at a time when SWINDELL
was physically residing in Duval County and physically located in Duval County, Florida.

4. Defendant, DEVILBISS, is a Foreign Limited Liability Company with its
registered agent located at 1201 Hayes Street, Tallahassee, Florida 32301 and its principal
business address is located at 100 Devilbiss Drive, Somerset, PA 15501.

5. Defendant, DEVILBISS, by benefiting from the sale of its products in Florida's

market and to Florida consumers, has availed itself to the laws of Florida, the forum state. As such,

 

jurisdiction is proper in Florida under the standard set forth in Ford Motor Co. v. Atwood Vacuum
MachCo, 392 So. 2d 1305 (Fla. 1981).

6. Defendant, APRIA, is a Foreign Limited Liability Company with its registered
agent located at 1200 South Pine Island Road, Plantation, Florida 33324 and its principal
business address is located at 26220 Enterprise Court, Lake Forest, California 92630.

7. At all material times, APRIA, maintained a facility in Florida and conducted
business in Florida by marketing and selling its products to consumers in Duval County, Florida.
APRIA, is subject to jurisdiction in the State of Florida because it (a) operated, conducted,
engaged in, or carried on business in Florida; (b) committed a tortious act in Florida; (c) caused
injury to persons or property in Florida at or about the time products or materials it manufactured
were used or consumed within Florida in the ordinary course of commerce, trade or use; and/or

(d) engaged in substantial and not isolated activity within Florida.
Case 3:19-cv-00439-PDB Document3 Filed 04/18/19 Page 3 of 14 PagelD 49

8. This Court has jurisdiction and venue is proper in Duval County, Florida.

9. Defendant, DEVILVISS is a consumer goods manufacturer whose products are
sold worldwide, including within the State of Florida.

10. Defendant, APRIA, is a consumer products distribution company, which
markets and sells consumer goods worldwide, including within the State of Florida.

11. Within the course and scope of its business, DEVILBISS, manufactures medical
mobility goods for personal use by consumers. These devices include the Drive Medical DV8.

12. Within the course and scope of its business, APRIA, marketed and sold the
Drive Medical DV8 Knee Walker manufactured by DEVILBISS.

13. On March 16, 2017, Swindell was using the Drive Medical DV8 Knee Walker
purchased from APRIA when it malfunctioned.

14. Specifically, the component parts of the rear left wheel of the Drive Medical DV8
Knee Walker completely separated from the device while SWINDELL was using it to ambulate

causing him to fall violently and sustain injury.

15. On March 16, 2017, SWINDELL, following the product failure and subsequent
fall, was transported to the emergency room at St. Vincent’s Medical Center in Jacksonville, FL.

16. On March 17, 2017, SWINDELL underwent open reduction internal fixation
surgery on his left hip.

17. On March 22, 2017, SWINDELL was discharged from St. Vincents Medical
Center but required additional professional health care in the form or post-operative. in patient
physical therapy and was transferred to Brooks Rehabilitation in Jacksonville Florida.

18. On March 2017, SWINDELL, after complication suffered with his recovery, went

into cardiac arrest while at Brooks Rehabilitation.
Case 3:19-cv-00439-PDB Document3 Filed 04/18/19 Page 4 of 14 PagelD 50

19. SWINDELL has suffered permanent injuries as a result of the defective
Knee Walker.
20. | SWINDELL had been in possession of the Knee Walker for thirty-two (32) days
prior to the malfunction and had used it an during that time without incident.
21. SWINDELL used the Knee Walker as intended and in no way prior to its
malfunction used the Knee Walker in a manner other than its intended use.

COUNT I
DEVILBISS - STRICT LIABILITY

22. —Plaintiffincorporates by reference paragraphs 1-21 asthough set forth fully at length
herein.

23. At the time of Plaintiff s injuries, Defendant DEVILBISS’ Knee Walker was
defective and unreasonably dangerous to foreseeable consumers, including SWINDELL.

24, The DEVILBISS Knee Walker used by SWINDELL was in the same or
substantially similar condition as it was when it left the possession of DEVILBISS. SWINDELL
did not materially alter the product.

25. Defendant is strictly liable for Plaintiffs injuries in the following ways:

a. Defendant's Knee Walker, as designed, manufactured, sold, assembled
and/or supplied by the Defendants, was defectively designed and placed
into the stream of commerce by Defendant in a defective and unreasonably

dangerous condition;

b. Defendant failed to properly market, design, manufacture, distribute, supply
and/or sell the Knee Walker;

c. Defendant failed to warn, properly label, and place adequate warnings
and/or instructions on the Knee Walker;

d. Defendant failed to adequately test the Knee Walker;
Case 3:19-cv-00439-PDB Document3 Filed 04/18/19 Page 5 of 14 PagelD 51

26. | DEVILBISS? actions and omissions were the direct and proximate cause of
Plaintiff's injuries.

27. As a direct and proximate result of the Defendant’s, DEVIBISS’, negligence,
Plaintiff, GREG SWINDELL, suffered bodily injury resulting in pain and suffering, disability,
disfigurement, mental anguish, loss of capacity for the enjoyment of life, expense of
hospitalization, medical and nursing care and treatment, loss of earnings, and loss of ability to
earn money. The losses are permanent and continuing in nature and include, but are not
limited to, one or more of the following: (a) significant and permanent loss of an important
bodily function; (b) permanent injury within a reasonable degree of medical probability, other
than scarring or disfigurement; (c) significant and permanent scarring and disfigurement. The
Plaintiff, GREG SWINDELL, has incurred these losses in the past and will continue to suffer
the losses in the future.

COUNT II
APRIA - STRICT LIABILITY

28. _Plaintiffincorporates by reference paragraphs 1-21 asthough set forth fully at length

herein.

29. At the time of Plaintiffs injuries, Defendant's Knee Walker was defective and

unreasonably dangerous to foreseeable consumers, including Swindell.

30. The Knee Walker used by Plaintiff was in the same or substantially similar
condition as it was when it left the possession of Defendant. Plaintiff did not materially alter the
product.

31. Defendant is strictly liable for Plaintiff's injuries in the following ways:

a. Defendant's Knee Walker, asdesigned, manufactured, sold, assembled and
supplied by the Defendants, was defectively designed and/or assembled
and provided to SWINDELL by Defendant in a defective and unreasonably

dangerous condition;

b. Defendant failed to properly assemble, design, manufacture, distribute,
supply and/or sell the Knee Walker;
Case 3:19-cv-00439-PDB Document3 Filed 04/18/19 Page 6 of 14 PagelD 52

c. Defendant failed to warn, properly label, and place adequate warnings.
and/or instructions on the Knee Walker;

d. Defendant failed to adequately test the Knee Walker;

32. Asadirect and proximate result of the Defendant’s, APRIA, negligence, Plaintiff,
GREG SWINDELL, suffered bodily injury resulting in pain and suffering, disability,
disfigurement, mental anguish, loss of capacity for the enjoyment of life, expense of
hospitalization, medical and nursing care and treatment, loss of earnings, and loss of ability to
earn money. The losses are permanent and continuing in nature and include, but are not
limited to, one or more of the following: (a) significant and permanent loss of an important
bodily function; (b) permanent injury within a reasonable degree of medical probability, other
than scarring or disfigurement; (c) significant and permanent scarring and disfigurement. The
Plaintiff, GREG SWINDELL, has incurred these losses in the past and will continue to suffer
the losses in the future.

COUNT I
DEVILBISS - BREACH OF EXPRESS WARRANTY

33. Plaintiff incorporates by reference paragraphs 1-21 as though set forth fully at
length herein.

34. | Defendant expressly warranted that the Knee Walker was durable, safe and
effective to members of the consuming public through marketing, advertising, and materials
provided with the Knee Walker.

35. | Members of the consuming public, including consumers such as Plaintiff, were
intended third-party beneficiaries of the warranty.

36. Defendant marketed, promoted and sold the Knee Walker as a durable and safe

product.
Case 3:19-cv-00439-PDB Document3 Filed 04/18/19 Page 7 of 14 PagelD 53

37. Defendant's Knee Walker does not conform to these express representations
because it is subject to dangerous malfunctions of the type which caused SWINDELL’s injury.
38. Defendant breached their express warranty in one or more of the following ways:

a. Defendant 's Knee Walker as designed, manufactured, assembled,

sold, and/or supplied by the Defendants, was defectively designed and

placed in to the stream of commerce by Defendants in a defective and
unreasonably dangerous condition;

b. Defendant failed to warn and/or place adequate warnings and instructions
on Defendant's Knee Walker;

c. Defendant failed to adequately test the Knee Walker and;
d. Defendant failed to properly assemble the subject Knee Walker.

39. Plaintiff reasonably relied upon Defendant’s warranty that the Knee Walker was

durable, safe and effective.

40. As a direct and proximate result of the Defendant’s, DEVILBISS’, Breach of
express warranty GREG SWINDELL, suffered bodily injury resulting in pain and suffering,
disability, disfigurement, mental anguish, loss of capacity for the enjoyment of life, expense
of hospitalization, medical and nursing care and treatment, loss of earnings, and loss of
ability to earn money. The losses are permanent and continuing in nature and include, but
are not limited to, one or more of the following: (a) significant and permanent loss of an
important bodily function; (b) permanent injury within a reasonable. degree of medical
probability, other than scarring or disfigurement; (c) significant and permanent scarring and
disfigurement. The Plaintiff, GREG SWINDELL, has incurred these losses in the past and

will continue to suffer the losses in the future.
Case 3:19-cv-00439-PDB Document3 Filed 04/18/19 Page 8 of 14 PagelD 54

COUNT IV
APRIA - BREACH OF EXPRESS WARRANTY

41. Plaintiff incorporates by reference paragraphs 1-21 as though set forth fully at
length herein.

42. Defendant, APRIA, expressly warranted that the Knee Walker was durable, safe
and effective to members of the consuming public through marketing, advertising, and
materials provided with the Knee Walker.

43. Members of the consuming public, including consumers such as Plaintiff, were
intended third-party beneficiaries of the warranty.

44. Defendant, APRIA, marketed, promoted and sold the Knee Walker as a durable
and safe product.

45. Defendant, APRIA’s, Knee Walker does not conform to these express
representations because it is subject to dangerous malfunctions of the type which. caused
SWINDELL’s injury.

46. Defendant, APRIA, breached their express warranty in one or more of the
following ways:

a. APRIA’s Knee Walker as designed, manufactured, assembled, sold
and/or supplied by the Defendants, was defectively designed and placed
in to the stream of commerce by Defendants in a defective and

unreasonably dangerous condition;

b. | APRIA failed to warn and/or place adequate warnings and instructions
on Defendant's Knee Walker;

c. APRIA failed to adequately test the Knee Walker and;

d.. APRIA failed to properly assemble the subject Knee Walker.
47, Plaintiff through reasonably relied upon Defendant's warranty that the Knee
Walker was durable, safe and effective.
48. Asa direct and proximate result of the Defendant’s, APRIA, breach of express

warranty, Plaintiff, GREG SWINDELL, suffered bodily injury resulting in pain and
Case 3:19-cv-00439-PDB Document 3 Filed 04/18/19 Page 9 of 14 PagelD 55

suffering, disability, disfigurement, mental anguish, loss of capacity for the enjoyment of
life, expense. of hospitalization, medical and nursing care and treatment, loss of earnings,
and loss of ability to earn money. The losses are permanent and continuing in nature and
include, but are not limited to, one or more of the following: (a) significant and permanent
loss of an important bodily function; (b) permanent injury within a reasonable degree of
medical probability, other than scarring or disfigurement; (c) significant and permanent
scarring and disfigurement. The Plaintiff, GREG SWINDELL, has incurred these losses in
the past and will continue to suffer the losses in the future.

COUNT V
DEVILBISS- NEGLIGENCE

49. Plaintiff incorporates by reference paragraphs 1-21 as though set forth fully at
length herein.

50. Defendant had a duty to exercise reasonable care in the manufacture, labeling,
sale, assembly, and distribution of the Knee Walker.

51. Defendant failed to exercise ordinary care in the manufacture, sale, warnings,
quality assurance, quality control, assembly and/or distribution of the Knee Walker, in that
Defendant knew or should have known that the device created a high risk of unreasonable
harm.

52. Defendant was negligent in the design, manufacture, advertising, warning,
marketing, assembly, and/or sale of the Knee Walker in that, among other things, they:

a. Failed to use due care in designing and manufacturing the Knee Walker
so as to avoid the aforementioned risks to individuals;

b. Failed to accompany the device with proper warnings regarding
early fatigue and failure;

Cc. Failed to properly market, design, manufacture,. distribute, assemble,
supply and/or sell the Knee Walker;

d. Placed an unsafe product into the stream of commerce; and,
Case 3:19-cv-00439-PDB Document 3 Filed 04/18/19 Page 10 of 14 PagelD 56

e. Defendant was otherwise careless or negligent.

53. Despite the fact that Defendant knew or should have known that the Knee
Walker was susceptible to unreasonably early fatigue and failure, Defendant continued to
market it to consumers without remedy or warning.

54. As a direct and proximate result of the Defendant’s, DEVILBISS, negligence,
Plaintiff, GREG SWINDELL, suffered bodily injury resulting in pain and suffering, disability,
disfigurement, mental anguish, loss of capacity for the enjoyment of life, expense of
hospitalization, medical and nursing care and treatment, loss of earnings,.and loss of ability to
eam money. The losses are permanent and continuing in nature and include, but are not
limited to, one or more of the following: (a) significant and permanent loss of an important
bodily function; (b) permanent injury within a reasonable degree of medical probability, other
than scarring or disfigurement; (c) significant and permanent scarring and disfigurement. The
Plaintiff, GREG SWINDELL, has incurred these losses in the past and will continue to suffer
the losses in the future.

COUNT VI
APRIA — NEGLIGENCE

55. Plaintiff incorporates by reference paragraphs 1-21 as though set forth fully at
length herein.

56. Defendant, APRIA, had a duty to exercise reasonable care in the manufacture,
labeling, sale, assembly, and distribution of the Knee Walker.

57. Defendant, APRIA, failed to exercise ordinary care in the manufacture, sale,
warnings, quality assurance, quality control, assembly, and/or distribution of the Knee Walker,
in that Defendant knew or should have known that the device created a high risk of harm.

58. Defendant was negligent in the design, manufacture, advertising, warning,

marketing, assembly, and/or sale of the Knee Walker in that, among other things, they:
Case 3:19-cv-00439-PDB Document3 Filed 04/18/19 Page 11 of 14 PagelD 57

a. Failed to use due care in designing and manufacturing the Knee Walker
so as to avoid the aforementioned risks to individuals;

b. Failed to accompany the device with proper warnings regarding early
fatigue and failure;

c. Failed to properly market, design, manufacture, distribute, assemble,
supply and/or sell the Knee Walker;

d. Placed an unsafe product into the stream of commerce; and,
e. Defendant was otherwise careless or negligent.

59. Despite the fact that Defendant knew or should have known that the Knee
Walker was susceptible to unreasonably early fatigue and failure, Defendant continued to
market it to consumers without remedy or warning.

60. As a direct and proximate result of the Defendant’s, APRIA, negligence,
Plaintiff, GREG SWINDELL, suffered bodily injury resulting in pain and suffering, disability,
disfigurement, mental anguish, loss of capacity for the enjoyment. of life, expense of
hospitalization, medical and nursing care and treatment, loss of earnings, and loss of ability to
earn money. The losses are permanent and continuing in nature and include, but are not
limited to, one or more of the following: (a) significant and. permanent loss of an important
bodily function; (b) permanent injury within a reasonable degree of medical probability, other
than scarring or disfigurement; (c) significant and permanent scarring and disfigurement. The
Plaintiff, GREG SWINDELL, has incurred these losses in the past and will continue to suffer
the losses in the future.

COUNT VII
DEVILBISS - BREACH OF IMPLIED WARRANTY OF MERCHANTABILITY

61. Plaintiff incorporates by reference paragraphs 1-21 as though set forth fully at
length herein.
62. At the time Defendant marketed, distributed, assembled, and/or sold the Knee

Walker, Defendant, DEVILBISS, warranted that the Knee Walker was merchantable and fit for
Case 3:19-cv-00439-PDB Document 3 Filed 04/18/19 Page 12 of 14 PagelD 58

the ordinary purposes for which it was intended.

63. Members of the consuming public, including consumers such as Plaintiff, were

intended third-party beneficiaries of the warranty.

64. The Knee Walker was not merchantable and fit for its ordinary purpose, because it has

a propensity to malfunction leading to the serious personal injuries as described herein.

65. Plaintiff reasonably relied on Defendant's representations that the Knee Walker was a

safe and durable product and effective means to assist ambulation.

66. As a direct and proximate result of the Defendant’s, DEVILBISS’, Breach of Implied
Warranty of Merchantability, Plaintiff, GREG SWINDELL, suffered bodily injury resulting in
pain and suffering, disability, disfigurement, mental anguish, loss of capacity for the enjoyment
of life, expense of hospitalization, medical and nursing care and treatment, loss of earnings, and
loss of ability to earn money. The losses are permanent and continuing in nature and include,
but are not limited to, one or more of the following: (a) significant and permanent loss of an
important bodily function; (b) permanent injury within a reasonable degree of medical
probability, other than scarring or disfigurement; (c) significant and permanent scarring and
disfigurement. The Plaintiff, GREG SWINDELL, has incurred these losses in the past and will

continue to suffer the losses in the future.

COUNT VIT
APRIA - BREACH OF IMPLIED WARRANTY OF MERCHANTABILITY

67. Plaintiff incorporates by reference paragraphs 1-21 as though set forth fully at
length herein.

68. At the time Defendant marketed, distributed, assembled, and/or sold the Knee
Walker, Defendant warranted that the Knee Walker was merchantable and fit for the ordinary

purposes for which it was intended.
Case 3:19-cv-00439-PDB Document 3 Filed 04/18/19 Page 13 of 14 PagelD 59

69. Members of the consuming public, including consumers such as Plaintiff, were

intended third-party beneficiaries of the warranty.

70. The Knee Walker was not merchantable and fit for its ordinary purpose, because it

has a propensity to malfunctionion leading to the serious personal injuries as described herein.

71. Plaintiff reasonably relied on Defendant's representations that the Knee Walker

was a safe and durable product and effective means to Ambulate.

72. As a direct and proximate result of the Defendant’s, APRIA, Breach of Implied
Warranty of Merchantability, Plaintiff, GREG SWINDELL, suffered bodily injury resulting in
pain and suffering, disability, disfigurement, mental anguish, loss of capacity for the
enjoyment of life, expense of hospitalization, medical and nursing care and treatment, loss of
earnings, and loss of ability to earn money. The losses are permanent and continuing in nature
and include, but are not limited to, one or more of the following: (a) significant and permanent
loss of an important bodily function; (b) permanent injury within a reasonable degree of
medical probability, other than scarring or disfigurement; (c) significant and permanent
scarring and disfigurement. The Plaintiff, GREG SWINDELL, has incurred these losses in the
past and will continue to suffer the losses in the future.

WHEREFORE, Plaintiff demands judgment against Defendants, DEVILBISS
and APRIA, for damages in excess of the jurisdictional limits of this Court ($15,000),
interest, taxable costs, trial by jury of all triable issues, and such other relief to which Plaintiff

may be entitled.

: \: TA
Dated this \4 day of March 2019

 
Case 3:19-cv-00439-PDB Document 3

OSSI & NAJEM, P.A.

/s/ Lawrence Najem
LAWRENCE J. NAJEM, ESQ.
Florida Bar No. 0754803
1506 Prudential Drive
Jacksonville, Florida 32207
(904) 399-0606
(904) 398-8988 Facsimile
Emails: pleadings@onr-law.com
Inajem@onr-law.com
ppalasz@onr-law.com
Attorney for Plaintiff

Filed 04/18/19 Page 14 of 14 PagelD 60

FLORIN ROEBIG, P.A.

/s/ Tommy Roebig
TOMMY ROEBIG, ESQ
Florida Bar No. 651702
777 Alderman Rd.

Palm Harbour, Fl. 34683

(727) 772-5000

(727) 772-9833 Facsimile
Emails: Pleadings@onr-law.com
TDR@florinroebig.com
ppalasz@onr-law.com

Attorney for Plaintiff
